DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the plane normal" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 13 recites “setting an effective lead angle . . . with the cutting insert inserted in the tool holder for setting a theoretical lead angle” in Lines 18-21.  It is unclear whether the “with the cutting insert inserted in the tool holder applies to the effective lead angle (ELA) or the theoretical lead angle (TLA).  Moreover, the claim lacks clarity by stating that the cutting insert is for setting the TLA.  The TLA would be set by the position of the cutting insert in the tool holder.  The TLA is not capable of being set after the insert is inserted.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US Patent No. 4,624,610).
(Claim 13) Phillips et al. (“Phillips”) discloses a method for milling a workpiece (Figs. 1-4).  The method includes providing at least one substantially quadrangular, polygonal cutting insert (66) is arranged in a tool holder (54).  The tool holder has a spindle axis (57) and the cutting insert (6) has a main cutting edge (70).  The method further includes milling the workpiece with the cutting insert held in said tool holder (Figs. 1-4) with a feed, simultaneous to a rotation of the tool holder about the spindle axis, in a feed direction oblique to the spindle axis (57) of the tool holder (Col. 4, Lines 8-13, 52-56, 62-65; Figs. 1, 4) and transverse to a plane normal (as it is unclear what the plane normal references and what limits the plane normal, it may be chosen in a completely arbitrary manner).  The method of milling the workpiece occurs by: setting the spindle axis (57) of the tool holder to enclose an angle of more between 3° and 35° with a surface normal of a machined workpiece surface (Col. 3, Lines 8-13; Fig. 4); setting an effective lead angle between a main cutting edge (70; Fig. 4) of the cutting insert (66) and the machined workpiece surface (Col. 3, Lines 17-25); and the cutting insert is inserted into the tool holder such that a theoretical lead angle between a normal to the spindle axis and the main cutting edge of the cutting insert is tantamount to the tilt angle of the spindle axis, which is about 20° (Col. 3, Lines 8-20; Figs. 4, 10).  While Phillips discloses an effective angle being acute (Col. 3, Lines 21-25; Figs. 4, 10) and a theoretical lead angle of about 20° (Col. 3, Lines 8-20; Figs. 4, 10), the reference does not explicitly disclose the effective angle being between 5° and 20° or the theoretical lead angle being between 20° and 40°.
Nevertheless, the effective lead angle and the theoretical lead angle are result-effective variables because each angle impacts the amount of material removed from the workpiece, the forces acting upon the main cutting edge and the shape transferred to the workpiece.  Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the tool in the method disclosed in Phillips with an effective lead angle and a theoretical lead angle within the claimed range in order to optimize chip size, the forces acting on the insert and the shape transferred to the workpiece.  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 17) The method does not explicitly disclose setting an axial cutting depth to less than 3.0 mm.  Yet, the axial cutting depth is a result-effective variable because it impacts chip generation, material removal, heat on the tool, and forces on the cutting edge.  Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Phillips with an axial depth of cut within the claimed range in order to optimize the chip generation, material removal, heat on the tool, and forces on the cutting edge See In re Aller, 220 F.2d at 456.
(Claim 18) The method does not explicitly disclose setting a feed per tooth between 0.60 and 0.90 mm.  Yet, the feed per tooth is a result-effective variable because it impacts cutting edge life, chip generation/evacuation, material removal, heat on the tool, and forces on the cutting edge.  Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Phillips with feed per tooth within the claimed range in order to optimize the chip generation, material removal, heat on the tool, and forces on the cutting edge as a function of operational parameters.  See In re Aller, 220 F.2d at 456.
Response to Arguments
Applicant's arguments filed April, 27, 2022 have been fully considered but they are not persuasive.   Applicant argues that the Phillips reference lacks a disclosure of a feed during the milling process.  That is, Applicant contends that there is no feed along the longitudinal axis of the workpiece in the Phillips method.  Additionally, Applicant argues that the theoretical setting angle must be negative due to the direction in which the spindle is tilted.  Examiner disagrees. 
The Phillips reference discloses milling the workpiece with the cutting insert held in said tool holder with a feed, simultaneous to a rotation of the tool holder about the spindle axis, in a feed direction oblique to the spindle axis of the tool holder.  The feed direction of the milling cutter is along a direction of the ways (26) via motor (32) and table (24) and the spindle axis (57) is oblique to said feed direction.  Applicant errs in arguing that the claim requires feed in a direction parallel to the workpiece rotation axis.  The claim is not so limiting.  Moreover, the claim merely requires feed occur simultaneous to rotation of the tool holder.  As such, the workpiece is fed laterally and it would be considered obvious to keep the cutter rotating while the work is indexed/fed to the next cutting location.  Further still, the disclosed crankshaft shows projections to be cut as wide as the cutting edge, but in a workpiece where the projections are wider than the cutting edge there must be lateral movement of the cutter at some point to machine the entire projection.  Nevertheless, the lateral feed of the workpiece and the possible modification for cutter feed along the workpiece rotation axis are not relied upon or necessary for the prior art to read upon the claimed invention.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., an angle created via tipping in a certain direction) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).  There is nothing in the claim that requires the angle to be interpreted in the manner argued by Applicant.  One of ordinary skill would not consider the angle disclosed in Phillips to be negative so as to not read on the range claimed.  In fact, the tilt angle of the spindle is not considered negative in the Phillips reference (Col. 3, Lines 8-13).  Thus, the prior art of record reads upon the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722